Per Curiam.
Motion to dismiss the appeal for failure to serve paper book and points and authorities in each of the three above entitled proceedings.
It appears that notice of appeal was served August 10, 1912, and notice of trial in due time for the October, 1912, general term of this court, but no paper book or points and authorities were served till October 15. Under the rules the motion must be granted. We do it with no great reluctance, for we are convinced that thereby plaintiff escapes additional costs. In one case the order is not appealable.
In discharging the garnishee in the other two cases, the court could not have erred; for defendant had drawn his pay in advance from the garnishee city for his service before the garnishee summons was served. It is immaterial that the city had no right to pay before the end of the month, or he to receive it. Clearly he could in no event again recover it from the city. Therefore the city did not owe him anything that plaintiff could reach.
The appeals are dismissed, with $10 costs to be taxed in one case only against plaintiff.